          Case 1:21-cr-00048-ABJ Document 12 Filed 05/24/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :
                                             :       Case No.: 21-cr-48(ABJ)
DENNIS SIDORSKI,                             :
                                             :
               Defendant.                    :


                        NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is now assigned to

Special Assistant United States Attorney Sonia Mittal. Special Assistant United States Attorney

Sonia Mittal will be substituting for Assistant United States Attorney Jeffrey N. Poulin.



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY

                                      By:     /s/ Sonia Mittal
                                             Sonia Mittal
                                             Illinois Bar No. 6314706
                                             Special Assistant United States Attorney
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 Fourth Street, N.W.
                                             Washington, DC 20530
                                             Tel. (202) 252-7759
                                             sonia.mittal@usdoj.gov
         Case 1:21-cr-00048-ABJ Document 12 Filed 05/24/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 21st day of May 2021, a copy of the foregoing was served upon all parties listed
on the Electronic Case Filing (ECF) System.

                                                   /s/ Sonia Mittal
                                                   SONIA MITTAL
                                                   Special Assistant United States Attorney
